

116 HRES 1213 IH: Expressing the support of the House of Representatives for the naming of new or undedicated facilities of the Department of Veterans Affairs after women veterans and minority veterans in order to reflect the diversity of all who have served in the Armed Forces of the United States.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1213IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Ms. Brownley of California (for herself, Ms. Bass, Mr. Brown of Maryland, Ms. Moore, Ms. Speier, Ms. Velázquez, Ms. Adams, Mr. O'Halleran, Mr. Levin of California, Mr. Thompson of California, Mrs. Torres of California, Mr. Cicilline, Ms. Matsui, Mr. Pappas, Mr. Takano, Ms. Underwood, Ms. Pressley, Mr. Deutch, Mrs. Carolyn B. Maloney of New York, Ms. Meng, Mrs. McBath, Ms. Schakowsky, Ms. Jayapal, Miss Rice of New York, Mrs. Bustos, Mr. Castro of Texas, Ms. Garcia of Texas, Mr. Soto, Ms. Frankel, Ms. Roybal-Allard, Ms. Lee of California, Ms. Houlahan, Ms. Porter, Mr. Moulton, Ms. Norton, Ms. Sánchez, and Ms. Pingree) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing the support of the House of Representatives for the naming of new or undedicated facilities of the Department of Veterans Affairs after women veterans and minority veterans in order to reflect the diversity of all who have served in the Armed Forces of the United States.Whereas, as of November 2020, of 1,255 health care facilities of the Department of Veterans of Affairs, 13 are named for members of minority groups and one is named for a woman;Whereas millions of women and members of minority groups have served in the Armed Forces of the United States since the founding of the Nation;Whereas, during the Revolutionary War, Margaret Corbin and Deborah Sampson were among the first women to serve in combat, and women served in other roles, including a woman who served as Agent 355 in George Washington’s spy ring;Whereas, during the Civil War, hundreds of women disguised themselves as men to serve in the military, and others served as nurses, spies, and administrators;Whereas Harriet Tubman became the first American woman known to lead troops in combat;Whereas for her service during the Civil War, Dr. Mary Edwards Walker became the first and only woman to receive the Medal of Honor;Whereas women have been formally part of the Armed Forces since the founding of the Army Nurse Corps in 1901 and the Navy Nurse Corps in 1908;Whereas many of the Nation’s heroes have been denied awards and recognition for their service due to systematic racial discrimination and anti-Semitism;Whereas Crispus Attucks was the first American to be killed in the Boston Massacre, which laid the foundation of American independence and freedom;Whereas Black servicemembers volunteered to participate and fight in every major war that America has engaged in, since the Revolutionary War, despite a legacy of slavery, segregated units, the Jim Crow era, discriminatory voting statutes, job restrictions, and the denial of benefits related to their service;Whereas the first African-American pilots in the United States Air Force, often referred to as the Tuskegee Airmen, destroyed over 250 German aircraft and destroyed over 950 supply vehicles in World War II;Whereas, during World War II, Tuskegee Airmen were awarded 8 Purple Hearts, 15 Bronze Stars, 150 Distinguished Flying Crosses, and nearly 750 other Air Medals;Whereas members of the LGBTQ community and their allies fought a campaign for the ability to serve their country openly and ultimately succeeded in lifting those restrictions;Whereas the success of the movement for equal service for the LGBTQ community has suffered a setback by way of administrative action which currently restricts the ability of transgender people to serve openly;Whereas Harvey Milk, one of the first openly gay elected officials in the United States, previously served in the United States Navy as a diving officer;Whereas American Indians and Alaska Natives serve in the highest per-capita proportion of any population to serve in the Armed Forces, including the Cherokee, Choctaw, and Assiniboine code talkers of World War I and Comanche, Mohawk, Muscogee, and Navajo code talkers of World War II;Whereas 60 Latino servicemembers have received the Medal of Honor, including eight from Puerto Rico and seven who were born outside of the United States, among them Rodolfo P. Hernández, a son of a farmworker family who earned the Medal of Honor for his actions and near-death injuries in Korea;Whereas Asian American, Native Hawaiian and Pacific Islanders have served in the United States Armed Forces since the War of 1812, including Telesforo Trinidad, the only member of the Armed Forces to receive a Medal of Honor for actions in peacetime;Whereas women and members of minority groups have served in every military role, from infantry soldier to cyber warfare engineer;Whereas the United States is proud of and appreciates the service of all women veterans and minority veterans who have demonstrated great courage and commitment to defending the principles upon which the United States was founded and which the United States continues to uphold; andWhereas by naming new or undedicated facilities of the Department of Veterans Affairs for women veterans and minority veterans, the House of Representatives could—(1)highlight the historic and enduring presence of women and members of minority groups in the Armed Forces and the National Guard; and(2)pay respect to women veterans and minority veterans for their valiant service and sacrifice on behalf of the United States: Now, therefore, be itThat the House of Representatives supports the naming of new or undedicated facilities of the Department of Veterans Affairs after women veterans and minority veterans in order to reflect the diversity of all who have served in the Armed Forces of the United States. 